Citation Nr: 1531325	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle.

3.  Entitlement to an initial compensable evaluation for laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The record was held open for 60 days, during which the Veteran submitted additional medical evidence.  The Board has accepted this evidence for inclusion in the record. 

The claims were remanded to the Agency of Original Jurisdiction (AOJ) in April 2014 and December 2014, respectively, for additional development, to include affording the Veteran VA medical examinations to determine the severity of his service-connected disorders.  As there has been substantial compliance with the Board's remand directives regarding the knee and ankle disabilities, the Board concludes that additional development is necessary in order to adjudicate the Veteran's left little finger claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to an initial compensable evaluation for laxity and instability of the PIP joint of the little finger, left hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy, has been manifested by no greater than mild tricompartmental arthritis with patellofemoral involvement, objective findings of pain, flexion limited to no less than 135 degrees, and normal extension, but without instability or ankylosis.  

2.  Throughout the course of the appeal, the Veteran's chronic strain with posttraumatic changes of the left ankle has been manifested by no greater than subjective complaints of pain, plantar flexion no less than 40 degrees, and dorsiflexion to zero degrees, but without instability or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.71a, Diagnostic Codes 5099-5024, 5003, 5260, 5261 (2014).

2.  The criteria for an initial disability evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2007, which advised the Veteran of the evidence necessary to substantiate his original service connection claims.  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  However, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran's claims were readjudicated in a December 2009 Statement of the Case (SOC), which provided him with the rating criteria under which his disabilities were rated, as well as Supplemental Statements of the Case (SSOC) in August 2013, September 2014 and April 2015.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's post-service VA treatment records, as well as VA examination reports dated in February 2007, February 2012, July 2014 and March 2015.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the examination reports shows that the VA examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disabilities.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

As noted above, in October 2013, the Veteran was afforded a Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ)/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focus on the evidence and elements necessary to substantiate the claims.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki at 498.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2014).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

1. Entitlement to an initial evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2014).
Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

In this case, because there is no diagnostic code that specifically addresses the Veteran's right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy, the disability has been evaluated by analogy to tenosynovitis under 38 C.F.R. § 4.71a, DC 5099-5024.  Under DC 5024, the Veteran's disability is rated on limitation of motion of affected parts as degenerative arthritis.  

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  A higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

During the Veteran's initial VA joints examination in February 2007, he reported daily right knee pain with periodic swelling.  He denied flare-ups, stiffness, weakness, fatigue, locking or incapacitation.  Upon evaluation, range of motion was within normal limits, with flexion to 140 degrees and extension to zero.

During his February 2012 VA examination, the Veteran reported that he had undergone a private arthroscopy, followed by open bone removal and tendon repair; however, he said that he had experienced no relief from the procedure.  Flexion was to 110 degrees with pain at endpoint, extension was to 5 degrees with pain at endpoint.  There was no additional limitation of range of motion after repetitions.  The examiner noted objective findings of pain, swelling and instability of station (he was unable to test for joint stability), but no evidence of patellar subluxation.  There was a scar from the Veteran's surgery, but it was not painful or unstable, and did not measure at least 39 square centimeters.  The examiner opined that the Veteran's right knee disability did not impact his ability to work.

During his July 2014 VA joints examination, the Veteran claimed that his right knee disorder had worsened since the previous examination due to instability, anterior knee pain and pain with prolonged standing.  He denied flare-ups or incapacitating episodes.  Although the VA examiner attempted to obtain right knee range of motion measurements, he said that the range of motion was invalid for rating purposes because of the Veteran's pain behavior, cocontraction and volitional limitation of range of motion.  The examiner noted that, although the Veteran's "demonstrated range of motion" was only 25 to 45 degrees, he observed that the Veteran was able to sit in a chair and dress/undress for the examination with flexion of at least 80 degrees bilaterally.  There was pain on palpation and muscle strength testing was within normal limits.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner was also unable to perform joint stability testing because the Veteran was "uncooperative and would not allow testing."  There was no evidence of flare-ups, and no increased pain, weakness, fatigability or incoordination with repetitive motion.  The examiner opined that the Veteran's right knee disability did not impact his ability to work.   

The Veteran was afforded a fourth VA orthopedic examination in March 2015, when he reported right knee pain, but denied flare-ups.  He said he had received no outpatient treatment for the right knee since the February 2007 examination (although, it was noted that he had undergone an arthroscopy in 2008).  Upon examination, range of motion was within normal limits.  The knee was stable with no internal derangement.  There was no increased pain, weakness fatigability or incoordination upon repetition.  There was no ankylosis and the joint stability evaluations were within normal limits.  The diagnosis was degenerative or traumatic arthritis of the right knee.

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.  Throughout the course of the appeal, because there was no evidence that the Veteran's right knee flexion was limited to 30 degrees, and no evidence that extension was limited to 15 degrees, a higher 20 percent disability rating is not warranted under either DC 5260 or 5261.  Moreover, despite the fact that the VA examiner who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  

As to the Veteran's right knee scar, a separate disability rating is not warranted, as there was no objective evidence that the scar was unstable or painful, or deep and nonlinear, or that the area of the scar measured at least 39 square centimeters (6 square inches).

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis),  5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  
In denying the claims for a higher disability evaluation, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, however, as noted above, there is no evidence that the Veteran's right knee disability presents such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that the disability has caused marked interference with employment, such that application of the regular schedular standards is rendered impracticable.  Furthermore, the current 10 percent disability evaluation contemplates the pain that is often associated with knee disabilities.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his right knee disability during the course of this appeal.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.

2. Entitlement to an initial evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle.

The Veteran's left ankle disability has been evaluated under DC 5271.  Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating: a 20 percent evaluation represents the maximum rating available under DC 5271.  In order to obtain a higher rating under DC 5270, there must be a finding of ankylosis.  Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  

The normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

During his February 2007 VA joints examination, the Veteran reported left lateral ankle pain that waxed and waned.  He denied lack of endurance, instability, locking, swelling, stiffness weakness or fatigue.  There was no edema or swelling on examination.  Dorsiflexion was zero to 20 degrees, and plantar flexion was zero to 20 degrees.  The examiner noted that, after active and passive ranges of motion, the Veteran resisted further testing secondary to pain.  

During his February 2012 VA examination, the Veteran reported flare-ups and pain on ambulation.  On physical examination, plantar flexion was to 40 degrees with pain at endpoint, and dorsiflexion was to zero degrees with pain.  Repetitive testing yielded no additional limitation of range of motion or pain on palpation, but there was evidence of weakened movement and excess fatigability.  Muscle strength testing was within normal limits and there was no evidence of ankylosis or instability.  The examiner opined that the Veteran's ankle disorder did not affect his ability to work.  

During the July 2014 VA ankle examination, the Veteran denied flare-ups.  Upon physical examination, despite noting in the examination report that range of motion was within normal limits, with plantar flexion zero to 45 degrees, and dorsiflexion zero to 20 degrees, the examiner opined that range of motion testing was invalid.  Although said that there was voluntary limitation of range of motion and cocontraction with attempted examination of the right ankle, it is clear, based on the context of the report, that he was referring to the left ankle.  He further noted that repetitive-use testing was invalid.  Muscle strength testing was within normal limits and there was no evidence of joint instability or ankylosis.  

During his fourth VA joints examination in March 2015, the Veteran reported that his left ankle was asymptomatic.  He denied flare-ups and said the ankle became symptomatic only every other month or two.  Upon physical examination, his range of motion was within normal limits.  There was no objective evidence of pain on weightbearing or localized tenderness on palpation.  The Veteran was able to perform repetitions without additional limitation of range of motion.  There was no pain, weakness, fatigability or incoordination significantly limiting function over time.  Muscle strength testing was within normal limits.  There was no evidence of ankylosis or instability.

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle under DC 5271, as the Veteran did not have marked limitation of motion at any time during the period on appeal.  Although the 2012 examiner noted that the Veteran had dorsiflexion limited to zero degrees, he opined that the condition did not affect his ability to work.  Moreover, despite the Veteran's complaints of constant pain, as noted above, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, supra.  Here, there was no evidence at any time during the period on appeal of any additional left ankle symptoms that could constitute a functional loss, including no evidence of swelling, ankylosis or instability.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's left ankle disability, but finds that no other applicable diagnostic code would warrant an increased rating in this case.  See Butts v. Brown, supra.  DC 5270 provides for a disability rating for ankylosis of the ankle, and DC 5272 provides for ankylosis of the subastragalar or talar joint.  However, in this case, as noted above, the Veteran has never been shown to have ankylosis.  Moreover, although compensable evaluations are available under DC 5273 for malunion of os calcis (calcaneus), or astragalus (talus), and DC 5274 for astragalectomy, none of these conditions were diagnosed during the course of the appeal.  Similarly, as there is no evidence of impairment of the tibia and/or fibula in either extremity, the Board also finds that DC 5262 is not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca v. Brown, supra., the Board notes that the Court has repeatedly held that veterans, as well as laypersons, are competent to report things that they witness through their senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board concludes that the Veteran is certainly competent to describe his symptomatology, and thus, his reports in that regard are entitled to probative weight.  

However, the Board notes that the 10 percent rating currently assigned under the criteria of DC 5271 contemplates moderate limitation of motion.  In this case, because his left ankle disability has not been shown to be manifested by any symptomatology other than pain and limitation of range of motion, , the Board believes such impairment to be contemplated by the 10 percent currently assigned under DC 5271.

In denying the Veteran's claims for a higher disability evaluation, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, supra.   

In applying the three-step inquiry under Thun v. Peake, supra, for determining whether a veteran is entitled to an extraschedular rating, the Board observes that there has been no evidence presented during either portion of the period on appeal that the Veteran's left ankle disorder has presented such an exceptional disability picture that the available schedular evaluations are inadequate.  Further, the current 10 percent disability rating assigned contemplates the pain that is often associated with chronic ankle strains and posttraumatic changes.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his left ankle disability during the course of this appeal.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).
ORDER

Entitlement to an initial disability evaluation  in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle is denied.


REMAND

During the February 2012 VA examination, the clinician noted that it appeared that most of his pain the Veteran reported concerning his laxity and instability of the PIP joint of the little finger, left hand, was related to cubital tunnel syndrome, as the ulnar nerved was very sensitive at the elbow.  As the medical evidence currently fails to address the issue of whether a neurological component is part of, or separate from the Veteran's service-connected disability, another medical examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4142 and ask him to provide the names of any non-VA providers who have treated him for his laxity and instability of the PIP joint of the little finger, left hand since August 2012.  Also obtain any VA treatment reports for the Veteran's little finger, left hand since August 2012.  Any records obtained must be associated with the VBMS electronic file.  Any negative responses must be noted in the claims folder.

2.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine the etiology of the pain running from his little finger, left hand, to his left elbow.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests must be conducted, and the examiner must review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his disability, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered. The examiner must provide responses to the following:

As to any neurological manifestations of the left hand diagnosed during the appeals period (e.g., since January 2006), the examiner is asked to provide an opinion as to whether the disorder is a manifestation of, or is the result of (i.e., secondary to) the Veteran's service-connected laxity and instability of the PIP joint of the little finger, left hand.  ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

If the examiner cannot respond to the request for an opinion, he or she must advise the RO in the examination report what evidence is necessary for a responsive opinion. 

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Then review the claim and determine if any diagnosed neurological disorder of the left hand is part of, or separate from his little finger, left hand disability and take any appropriate adjudicative action. 

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) must then be returned to the Board, if in order, for further appellate process.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


